Cook, J.,
delivered the opinion of the court.
The board of supervisors of Rankin county entered an order upon its minutes electing to “come under the provisions” of chapter 257, Laws of 1912, providing a method to work the public roads.
It is claimed here that twenty per centum of the qualified electors of the road district filed a petition with the hoard asking that an election be ordered to determine whether or not the district should come under the provisions of the act. There was a bill of exceptions taken and signed by the president of the board of supervisors, and we can only look to same for the facts. We see nothing in the bill of exceptions which supports appellant’s contention. .
There is no merit in the contention that the order of the board does not recite that no such petition had been filed. The statute in question expressly confers the power upon the board of supervisors to adopt the method of working the roads prescribed by the act. It is not necessary to the validity of an order that the electors of the district had not filed a petition.

Affirmed.